Citation Nr: 0023602	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1979.  The evidence also reflects that he had 
subsequent service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims as not well grounded.

It is noted that the September 1998 rating decision also 
denied service connection for post-traumatic stress disorder 
(PTSD).  Although this issue was listed on both the February 
1999 Statement of the Case and the September 1999 
Supplemental Statement of the Case, the veteran did not refer 
to PTSD in his October 1998 Notice of Disagreement.  More 
importantly, on his April 1999 Substantive Appeal, the 
veteran specifically stated that he was only appealing his 
low back and right knee claims.  Therefore, the Board has no 
jurisdiction to consider the issue of service connection for 
PTSD.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

It is also noted that the veteran originally requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal.  However, this request was withdrawn by the 
veteran in October 1999.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The medical evidence does not support a finding that the 
veteran has a current right knee disorder.

2.  No competent medical evidence is on file which relates 
the veteran's current low back disorder to his period of 
active duty, to include his treatment for back problems 
therein.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a right knee disorder and a low back disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  In the September 1998 rating decision, 
the RO denied service connection for both a right knee and 
low back disorder as not well grounded.  The RO noted that 
the records showed in-service treatment for both knee and 
back problems, but that the evidence on file failed to 
demonstrate a permanent residual or chronic disability.

The veteran's spine and lower extremities were clinically 
evaluated as normal on his September 1973 enlistment 
examination, his August 1979 expiration of term of service 
examination, and his September 1988 enlistment examination 
for the National Guard.  At all of these examinations, the 
veteran reported that he had not experienced recurrent back 
pain, nor a "trick" or locked knee.  

The service medical records show that the veteran was treated 
for a right knee injury in March 1975 that occurred during a 
basketball game.  X-rays of both knees revealed no evidence 
of fracture, dislocation, destructive lesions or other 
significant abnormality.  Further, there was no significant 
knee joint space abnormality.  Overall impression was normal.  
Records continue to show treatment for right knee problems in 
April 1975, with the veteran being assigned temporary, 
limited duty.  Subsequent records show that the veteran re-
injured his right knee in June 1976 during a basketball game.  
Thereafter, he was treated for bilateral knee problems in 
March 1977.  These records note that the veteran fell and 
twisted his knee, with pain resulting over the patella.  It 
was noted that he had had previous trouble with his right 
knee and the same kind of pain.  The knee was treated 
conservatively as there was no sign of fracture on X-ray.

Regarding the low back, the service medical records show 
treatment for low back pain in June 1976 following a 
basketball game.  Diagnostic impression at that time was of 
muscle strain.  In March 1978 he was treated for a knot on 
the lower back of one week's duration.  Subsequent records 
from June 1978 show that the veteran was treated for low back 
pain after he "pulled a muscle" playing basketball.  X-rays 
taken of the lumbosacral spine revealed no significant 
abnormality.  

Private medical records are on file from Wichita General 
Hospital and Bethania Regional Health Care Center, which 
cover a period from May 1994 to August 1996.  These records 
contain no pertinent findings regarding either the veteran's 
right knee or his low back.

Private medical records are also on file from the North Texas 
Neurology Associates, which cover a period from August 1996 
to April 1997.  These records primarily show treatment for 
the residuals of a stroke, a cerebral vascular accident, 
which the veteran experienced in 1996.  Nevertheless, records 
from February 1997 show that the veteran complained of pain 
in the low back region radiating into the right lower 
extremity.  He reported that he had chronic low back pain, 
but that the pain had been progressively worse over the past 
few weeks.  An electromyographic and nerve conduction (EMG-
NCV) study conducted that same month was found to be 
abnormal.  It was noted that there was a mild to moderate 
degree of chronic radicular process involving the right S1 
nerve root.  However, there was no evidence for peripheral 
neuropathy, compressive neuropathy, or myopathic process.  A 
subsequent EMG-NCV study conducted later that same month was 
found to be normal.  Records from April 1997 noted that the 
veteran continued to experience chronic low back pain, 
somewhat improved.  It was noted that a lumbar radiculopathy 
had been ruled out with normal EMG study done on February 25, 
1997.  An MRI conducted in April 1997 revealed a left 
parasagittal disc bulge at the L4-5 level with associated 
impingement of the neuroforamina; and a central disc bulge at 
the L5-S1 level without associated impingement of the 
neuroforamina.  Also, it was noted that both lower lumbar 
discs were desiccated with narrowing of the disc spaces.  No 
pertinent findings appear to have been made regarding the 
veteran's right knee.

Several lay statements dated in October 1997 were submitted 
in support of the veteran's claim, including one from his 
spouse.  All of these statements attest that the veteran had 
experienced continuous back pain since his military service.

Also in October 1997, the veteran submitted a statement that 
he injured his back in 1978 while playing basketball in the 
military, and that he had experienced back problems ever 
since.  He reported that he had gone to several hospitals and 
doctors, but that they only gave him pain pills to control 
the pain and nothing to cure or prevent the pains from 
reoccurring.  Therefore, he gave up going to doctors in 1980, 
and learned to live with back pain.  Further, he identified 
treatment from a Dr. Fuller.  However, he reported that Dr. 
Fuller was now deceased and that he had no way of getting his 
medical records.

The veteran submitted a statement from a private 
chiropractor, dated in March 1998, who reported that the 
veteran had been referred in January by his neurologist for 
treatment of chronic low back pain with more than 20 years 
history.  It was noted that the veteran had shown positive 
response to chiropractic care with painful episodes being 
reduced in both frequency and severity.  Additionally, the 
chiropractor stated that, given the long term chronicity of 
the veteran's condition, it was doubtful that one could apply 
the word cure, but that with periodic future care it was 
reasonable to expect that he would enjoy less low back pain 
and a better quality of life.

VA medical treatment records are also on file which cover a 
period from January 1997 to January 1999.  Among other 
things, these records show treatment for back pain on various 
occasions and include findings of degenerative disc disease.  
For example, X-rays taken of the lumbar spine in January 1997 
revealed mild narrowing of the L4-5 and L5-S1 discs; and 
slight straightening of the lumbar spine, which it was stated 
might be due to the veteran's positioning or muscle spasm.  
Furthermore, several records note the veteran's reported 
history of an in-service back injury and subsequent 
continuity of symptomatology.  However, no additional 
comments were made by VA medical personnel regarding this 
reported history.  With respect to the right knee, X-rays 
taken in August 1998 note a clinical history of tenderness.  
The X-rays revealed no acute soft tissue, bony or joint 
abnormalities.  It was further noted that there was an old 
healed avulsion injury of Gerdy's tubercle.  Additional 
records from that same month note that the veteran complained 
of persistent pain over the right tibial tuberosity, 
especially in damp weather.  It was also noted that he had a 
history of pain 20 years earlier while playing basketball in 
the military.  On examination, the right knee was found to be 
without edema, erythema, or heat.  However, there was 
prominent and tender tibial tuberosity.  The knee was found 
to be stable.  Also, it was stated that X-rays of the right 
knee revealed deformity over "tubial tuberosity."  Overall 
assessments included probable history of Osgood Schlatteus.

In the September 1999 Supplemental Statement of the Case, the 
RO continued to deny both the right knee and low back 
disorder claims as not well grounded.  The RO continued to 
find that there was no current right knee disability.  While 
it was acknowledged that the evidence did show a current back 
disorder, the RO found that there was no competent medical 
nexus evidence which related the disorder to the veteran's 
period of active duty.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for a 
right knee disorder and a low back disorder are not well 
grounded.

As an initial matter, the Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  See also Grottveit at 93; Caluza 
at 504.

In regard to the right knee disorder claim, the Board notes 
that the test for well groundedness outlined by Savage, 
supra, does not apply in the instant case.  The veteran has 
not alleged continuity of symptomatology regarding his knee 
problems.  Further, while the veteran was treated for right 
knee problems during service, he was not diagnosed with a 
chronic right knee disability at that time.  As noted above, 
the service medical records reflect that X-rays taken of the 
right knee during the veteran's period of active duty did not 
show evidence of a fracture.

The Board notes that it does not appear from the medical 
evidence that the veteran has a current right knee disorder.  
VA medical records from August 1998 include X-ray findings of 
an old, healed avulsion injury, and an assessment of probable 
history of Osgood Schlatteus.  (Emphasis added).  The use of 
the words "healed" and "history of" reflect old 
disability, rather than a current one.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Even if the veteran did have a current right knee disorder, 
no competent medical nexus evidence is on file which relates 
such a disability to the veteran's period of active duty, to 
include his treatment for knee problems therein.  Caluza at 
506.

With respect to the veteran's back claim, the Board notes 
that the service medical records show treatment for back pain 
on various occasions during service.  There is also medical 
evidence of a current low back disorder, specifically 
degenerative disc disease.  However, the veteran was not 
diagnosed with degenerative disc disease during service.  As 
noted above, X-rays taken of the lumbosacral spine in June 
1978 revealed no significant abnormality.  See Savage, supra.  
Moreover, no competent medical nexus evidence is on file 
which relates the current back disorder to the veteran's 
period of active duty, to include his treatment for back 
problems therein.  Caluza at 506.

The Board acknowledges that the veteran has alleged 
continuity of symptomatology of back pain and submitted lay 
statements in support thereof.  However, in Voerth v. West, 
13 Vet. App. 117 (1999) the United States Court of Appeals 
for Veterans Claims (Court) stated that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Furthermore, in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court 
stated that while a veteran, as a lay person, is competent to 
testify to the pain he has experienced since his military 
service, he is not competent to testify to the fact that what 
he experienced in service and since service is the same 
condition.  Thus, the Board concludes that competent medical 
nexus evidence is necessary to well ground the veteran's 
claim.  Since no such evidence is on file, the claim is not 
well grounded and must be denied.

The Board acknowledges that the VA medical records, as well 
as the March 1998 private chiropractor statement, reflect 
that the veteran reported a history of continuous back pain 
since his military service on various occasions.  However no 
additional comments or opinions were made regarding the 
veteran's reported history.  Bare transcription of history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

For the reasons stated above, the Board has determined that 
the veteran's right knee and low back disorder claims are not 
well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claims is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his right knee disorder or his low back disorder 
claims well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  The only additional 
medical evidence specified by the veteran was treatment from 
a Dr. Fuller, whom he acknowledged was now deceased and whose 
records were unavailable.  VA has no obligation to seek 
evidence which the veteran acknowledges does not exist.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994).




ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

